DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-2, 4-18, 20-28 have been considered but are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 24 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 24 recites “wherein the plurality of microphones comprises a bed-side microphone”.  It is not understood what is meant by this.  Plurality implies more than one, or multiple.  However, claim recites that the multiple microphones is a single microphone (bedside).  The claim is indefinite for this reason.    


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 4-7, 9-11, 13, 17-18, 20, 21, 24-26, 28 rejected under 35 U.S.C. 103 as being unpatentable over Delmenico [US 5658239 A] in view of Aida [US 4986259 A].
As per claim 1, Delmenico teaches a method for targeting an object in a body using ultrasound (Delmenico Fig 2) comprising: 
producing a therapy ultrasound waveform (Delmenico Fig 2 item “Ellipsoidal reflector”) configured to fragment or comminute the object in the body using a therapy transducer of an ultrasound probe (Delmenico abstract, Col 1 lines 21-22, Col 7 lines 8-11, use of ultrasound shock waves for breaking kidney stones); 
acquiring a plurality of sound waveforms through a plurality of microphones of an array of microphones of a receiver, wherein individual microphones of the array of microphones are arranged about the ultrasound probe (Delmenico Fig 2 items “”Pressure transducer” 1-4., corresponds to claimed microphones for pressure wave / reflected sound detection) 
wherein the sound waveforms are at least in part caused by interactions of the therapy ultrasound with the object (Delmenico Col 7 lines 10-15, “As the shock wave bounces off the target, reflected waves travel toward the sensors. The sensors respond by creating electrical signals which are transmitted to and stored by the digital storage oscilloscope.”); and 
generating an indication of a targeting accuracy based on the acquired sound waveforms (Delmenico Col 4 lines 26-29 “Accordingly, it is an object of this invention to provide a technique by which individual shock waves from the shock wave generator can be used to provide accurate information on the coordinate location of a target stone.”).  
The difference is that Delmenico does not expressly recite an imaging transducer and microphones are arranged about the imaging transducer.    
Aida in same field of endeavor teaches an imaging transducer (Aida Fig 1 item 21 integrated with therapy transducer 3).
Aida utilizes the imaging transducer to create and display a cross-sectional image of the patient, so that operator can initially generally position the patient for examination (Aida Col3 lines 1-15, Col 3 lines 59-66).  Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify apparatus in Delmenico by integrating imaging transducer as in Aida.  The motivation would be to assist operator in finding an initial position for the shock applicator.  
Delmenico in view of Aida does not expressly teach microphones are arranged about the imaging transducer.   However, Delmenico teaches the microphones integrated with therapy transducer, and Aida teaches imaging transducer integrated with therapy transducer.  With this information it is evident that the claimed components can be combined with each other.  Aida further recites “The relative position of main transducer 1 and imaging transducer 2 is preferably selected so that the focal point of the main transducer is positioned in the cross-sectional plane of imaging transducer 2”  (Col 3 lines 7-11).  Upon addition of an imaging transducer 2 in Aida to the shock wave generating elliptical reflector in Delmenico, using these teachings, it is obvious to a person of ordinary skill that the microphones would be arranged about the imaging transducer, as claimed.   
As per claim 2, Delmenico in view of Aida further teaches wherein the object is a stone or a calcification (Delemnico Fig 2).  
As per claim 4, Delmenico in view of Aida further teaches wherein the plurality of microphones and the therapy transducer are carried by a common housing of the ultrasound probe (Delmenico Fig 2).  
As per claim 5, Delmenico in view of Aida further teaches, wherein the plurality of microphones and the therapy transducer are separate (Aida discloses microphone can be separate).  
As per claim 6, Delmenico in view of Aida further teaches further comprising: converting a microphone signal from an individual microphone of the plurality of microphones into a digitized signal in a time domain (Delmenico Fig 2, digital oscilloscope, computer); processing the digitized signal into a frequency spectrum (Aida Col5 lines 5-20, frequency analysis; detecting at least one extremum in the frequency spectrum (Aida Fig 2 Col 5 lines 12-14 “and calculus detector 32 may be a peak detector or an integrator of the output of frequency analyzer 31”); and determining the targeting accuracy based on the at least one extremum of the frequency spectrum (Aida 5 lines 15-37, confirmation and con confirmation signal regarding position of target calculus). 
As per claim 7, Delmenico in view of Aida further teaches wherein generating the indication of the targeting accuracy comprises generating an audible feedback or a light feedback (Aida Col 5 lines 30-37, displaying warning signal.  this is light feedback). 
As per claim 9, Delmenico in view of Aida further teaches wherein generating the indication of the targeting accuracy comprises generating an image on a display unit, wherein a shape, a size or a color of the image indicates the targeting accuracy (Aida Col 5 lines 30-37 “Comparator 35 generates a warning signal … This warning signal is displayed at display unit 24, so that operator can repeat the localization step using the cross-sectional image.”.   warning signal on a display in inherently a shape, a size or a color). 
As per claim 10, Delmenico in view of Aida further teaches further comprising: retargeting the therapy ultrasound waveform based on the indication of the targeting accuracy (Aida Col 4 lines 48-55).  
As per claim 11, Delmenico in view of Aida further teaches wherein the retargeting the therapy ultrasound waveform comprises robotically retargeting the therapy ultrasound waveform (Aida Fig 1, applicator fixing unit 11 provides driving signal to move applicator.  This is at least partly automatic / robotic retargeting, and 11 corresponds to a robotic arm). 
As per claim 13, Delmenico in view of Aida further teaches wherein the sound waveform comprises sound emissions from cavitation bubbles generated by the therapy ultrasound waveform (Delmenico Col 2 lines 3-8 In addition to the compressive forces and the negative tensile forces, cavitation microjets contribute to calculus fragmentation. Acoustic cavitation occurs when the tensile forces exceed ambient pressure, pulling apart the liquid and creating a bubble that collapses with the return of positive pressure.).  
As per claims 17-18, 21, 25, 26, 28  has limitations similar to claims 1-2, 11, 4, 7, 9 and are rejected for same reasons as above.
As per claim 20,  Delmenico in view of Aida further teaches further comprising a controller configured to adjust a target therapy zone based on the targeting accuracy (Aida Col 4 lines 15-21 “Applicator fixing unit 11 responds by moving applicator … The operator then pushes the fix/release switch to fix the applicator in place”  This implies therapy zone control). 
As per claim 24, In view of 112 (b) rejection above, Delmenico in view of Aida does not expressly teach wherein the plurality of microphones comprises a bed-side microphone. However, it is evident that the system in Delmenico in view of Aida further teaches is intended to be used in patients. Patients either lie on bed /table or sit in chair for ultrasound analysis. It would have been obvious that the microphone is near a bed/ table/ chair, if it is to be placed on a patient. Hence the microphone being a bedside microphone is an obvious modification.

Claims 8, 27 rejected under 35 U.S.C. 103 as being unpatentable over Delmenico in view of Aida as applied to claims 1, 17 above, and further in view of Robinson [US 20100228264 A1].
As per claims 8, 27, Delmenico in view of Aida teaches claims 1, 17 as discussed above.  Delmenico in view of Aida does not expressly teach further comprising a haptic element operationally coupled with the indicator configured to indicate the targeting accuracy.  Haptic feedback is only a different kind of feedback of user interface and is well known as evidenced by Robinson (Robinson Fig 3C, ¶0015, ¶0090).  Before the effective filing date of the claimed invention it would have been obvious to use any kind of interface to notify user including haptic feedback.  Motivation would be to alert user regarding inadvertent application of energy to tissue (Robison ¶0004).

Claims 12, 22-23 rejected under 35 U.S.C. 103 as being unpatentable over Delmenico in view of Aida as applied to claims 10, 20 above, and further in view of Granz [US 5526815 A].
As per claims 12, 22-23. Delmenico in view of Aida further teaches claims 10, 17, 20 as discussed above.  Delmenico in view of Aida does not expressly teach wherein the therapy transducer is a phased array therapy transducer comprising a plurality of individually operable transducer elements, and wherein the controller is configured to adjust the target therapy zone by controlling individual transducer elements of the phased array. 
Granz, in a same field of invention teaches, wherein the therapy transducer is a phased array therapy transducer comprising a plurality of individually operable transducer elements (Granz Col 3 lines 10-14 “When the ultrasound transducer is fashioned as a phased array… connected in parallel in the therapy mode to form an ultrasound transducer element group”), and wherein the controller is configured to adjust the target therapy zone by controlling individual transducer elements of the phased array (Granz Col 3 lines 2-6 “ultrasound transducer is fashioned as a phased array … it is easily possible in a known way, first, to displace the zone of action of the therapeutic acoustic waves electronically so as to correspond to requirements during the therapy mode” Col 5 lines 49-53, 61-63 discloses individual control). 
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify apparatus in Delmenico in view of Aida by integrating phased array ultrasound transducer as in Granz.  The motivation would be to provide features for focusing of ultrasound to zone of action (treatment zone) during therapy and locating mode.

Claim 14 rejected under 35 U.S.C. 103 as being unpatentable over Delmenico in view of Aida as applied to claims 10 above, and further in view of Maeda [“Modeling and experimental analysis of acoustic, cavitation bubbles for Burst Wave Lithotripsy”, 2015 J. Phys.: Conf. Ser. 656 012027].
As per claims 14, Delmenico in view of Aida teaches claim 1 as discussed above.  Delmenico in view of Aida does not expressly teach wherein the therapy ultrasound waveform is transmitted in bursts, wherein a frequency of the bursts is within an audible range of frequencies, and wherein a modulation frequency of the sound waveform coincides with the frequency of the bursts.
 Maeda teaches wherein the therapy ultrasound waveform is transmitted in bursts (Maeda page 2 Burst wave lithotripsy or BWL.  This is in view of applicant spec. page 4 lines 9-10), wherein a frequency of the bursts is within an audible range of frequencies (Maeda page 2 PRF= 200 Hz), and wherein a modulation frequency of the sound waveform coincides with the frequency of the bursts (In view of applicant spec. page 4 lines 9-12, page 8 lines 8-12 and page 11 lines 22-29, this “modulation frequency” occurs for BWL, which uses pulses at PRF in audible range.  Maeda uses pulses and has PRF of 200 Hz.  Hence this claimed modulation frequency of sound waves occur in Maeda also).
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify apparatus in Delmenico in view of Aida by integrating BWL.  The motivation would be to BWL enables comminution of stones into smaller fragmentations with lower peak pressure (Maeda page 1 first paragraph).
  
Claims 15-16  rejected under 35 U.S.C. 103 as being unpatentable over Delmenico in view of Aida  as applied to claim 1 above, and further in view of Owen [US 20080091125 A1].
As per claims 15-16, Delmenico in view of Aida teaches claim 1 as discussed above.  Delmenico in view of Aida does not expressly teach generating a Doppler ultrasound audio waveform using an imaging transducer of the ultrasound probe and generating a display representative of the object motion based on the Doppler ultrasound audio waveform of Aida further teaches wherein the imaging ultrasound waveform comprises a pulse wave Doppler (PWD) ultrasound.
Owen teaches further comprising: generating a Doppler ultrasound audio waveform using an imaging transducer of the ultrasound probe (Owen Fig 13, ¶0126 Doppler imaging for empirical determination of endpoints); and generating a display representative of the object motion based on the Doppler ultrasound audio waveform (Owen ¶0126 “empirical system employed to correlate a displacement of simulated kidney stone fragments induced by a pressure pulse of a known magnitude to a particular particle size”, inherently require some display of information from the Doppler unit, so as to be used in the following process of Fig 14B), wherein the imaging ultrasound waveform comprises a pulse wave Doppler (PWD) ultrasound (Owen Fig 13, ¶0126 “an acoustic pressure pulse 126” used for the Doppler system). 
Before the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify apparatus in Delmenico in view of Aida by integrating doppler imaging as in Owen.  The motivation would be to perform empirical analysis and correlation of displacement of kidney stones (Owen ¶0126)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OOMMEN JACOB whose telephone number is (571)270-5166. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Oommen Jacob/Primary Examiner, Art Unit 3793